Citation Nr: 1137153	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to May 1961.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.

In his December 2007 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing at the RO (Travel Board hearing).  In March 2011, the Veteran was afforded his requested hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript from the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

First, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Columbus, Ohio, are dated from May 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Second, a remand is required in order to afford the Veteran a VA examination.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Service connection for PTSD requires a current medical diagnosis (in accordance with DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor); credible supporting evidence that the claimed in-service stressor(s) actually occurred; and, medical evidence of a causal nexus between the current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Here, during the pendency of the claim, the VA medical records reflect that the Veteran was noted to have "possible PTSD" symptoms in 1999.  Subsequent VA medical records document that the Veteran's PTSD screen was negative.  At his Board hearing, the Veteran testified that he currently experiences PTSD symptoms.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran has never been afforded a VA examination for this claim.  An examination is needed to determine whether the Veteran currently has PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran's service treatment records (STRs) are absent for any complaint of or treatment for PTSD.  However, at his Board hearing, the Veteran testified that his PTSD is due to three in-service stressors: (1) an incident in Berlin where he ran into other forces (who turned out to be British) and he was struck in the head and lost teeth; (2) hearing a solider (possibly named Witherspoon or Waynesworth) kill himself; and, (3) attempting to rescue an orphaned Russian child and being unable to get her out.  These stressors have not been verified by the RO.  If the VA examiner determines that the Veteran has a current PTSD diagnosis, then VA must also attempt to corroborate these alleged stressors before deciding the Veteran's claim for service connection for PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain all pertinent treatment records from the Columbus, Ohio, VAMC since May 2009 that have not been secured for inclusion in the record.

Additionally, the RO/AMC shall ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  After obtaining the above records, the RO/AMC shall arrange for the Veteran to be examined to determine the etiology of any currently diagnosed psychiatric disorder, to include PTSD.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  All appropriate tests and studies should be conducted.

The examiner should address the following:

(a) The examiner shall identify all current psychiatric diagnoses, to include PTSD.

(b) The examiner shall specifically comment on whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  

(c) The examiner shall opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability, including the currently claimed PTSD, is related to the Veteran's military service. In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

3.  If the VA examiner determines that the Veteran has a current DSM-IV diagnosis of PTSD, then the RO/AMC shall ask the Veteran to provide any additional details concerning his stressor(s). All of these statements should include details about events that can be documented, the location/ places of where the incident or event occurred, the approximate date (month and year) within two months, the unit of the assignment (battalion or company level), the full names of firebases, and the full names of the individuals involved in the events.

The Veteran should be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he should further be advised that failure to respond may result in adverse action.

4.  The RO/AMC shall prepare a summary of the Veteran's alleged stressor(s).  This summary must be prepared whether or not the Veteran provides an additional statement, as requested.  The summary and a copy of the Veteran's DD Form 214 and other service personnel records should be forwarded to the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly United States Armed Services Center for Research of Unit Records (USASCRUR)) or any other appropriate records repository, for research into corroboration of the claimed stressors. 

5.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


